MEMORANDUM **
On August 6, 2007, this court concluded that, to the extent a certificate of appealability is required in this appeal, the request for a certificate of appealability is denied. By same order, this court determined that, to the extent a certificate of appealability is unnecessary because appellant’s claim arises under 42 U.S.C. § 1983, appellant shall show cause as to why the district court’s December 20, 2006, judgment should not be summarily affirmed.
A review of appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.